PER CURIAM.
This is an appeal from an order of the Unemployment Appeals Commission affirming a referee’s decision to dismiss as untimely the claimant’s appeal of an overpayment determination.
The documents of record indicate that the claimant was sent an overpayment determination notice which gave the name of an employer for whom the claimant had never worked. Unbeknownst to the claimant, her former employer had changed its name. Because the notice on its face appeared to be one sent in error, this document was, in our view, inadequate to place the claimant on notice of the requirement to file an appeal within twenty days, failing which the overpayment determination would become final. Given the insufficiency of the notice, the claimant’s appeal must be treated as timely filed. See Pierre v. Oriente Sugar Cane Planting, Inc., 504 So.2d 431, 432 (Fla. 4th DCA 1987); Teater v. Department of Com. Bd. of Review, 370 So.2d 847, 848-49 (Fla. 3d DCA 1979); see also Capeletti Bros., Inc. v. Department of Transp., 362 So.2d 346, 348 (Fla. 1st DCA 1978) (agencies “must grant affected parties a clear point of entry”).
Reversed and remanded for further proceedings consistent herewith.